DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/31/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed on 05/31/2021, with respect to 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to any of the citations being used in the current rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-6, 8-10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US 10417566 B2, hereinafter Sarikaya) in view of Galley et al. (US 2016/0352656 A1, hereinafter Galley).

(Currently Amended) Regarding claim 1, Sarikaya teaches: A computer-implemented method, the method comprising: collecting context information and a user input from an existing test case ([Col. 5, ln. 10-17] “The scenario-selecting component 118 defines, at the start of a particular dialog between the PDA component 104 and the SU component 106, the principal context-based feature values of that dialog. Those characteristics collectively constitute a particular dialog scenario. Upon the start of another dialog, the scenario-selecting component 118 defines another scenario.” [Col. 8, ln. 12-28] e.g., "Now referring to the training system 108, a collection component 126 collects training data that reflects utterances exchanged between the PDA component 104 and the SU component 106 over the course of several dialogs, and across different dialog scenarios associated with those dialogs.”); and
training a recurrent neural network (RNN) model with the collected context information and the user input to map each of the context information to the user input to identify a valid user input relative to a current value of the context information ([Col. 12, ln. 29-31] and Fig. 5, e.g., "More specifically, the second part 504 generates the state vectors {h1, h2, . . . , hn} using a recurrent neural network (RNN)."; [Abstract] e.g., "A computer-implemented technique is described herein for training a personal digital assistant (PDA) component and a simulated user (SU) component via a self-learning strategy."; [Col. 2, ln. 9-13] e.g., "According to another illustrative aspect, the SU component employs at least one neural network to map a particular PDA utterance (along with other context-based feature values) to a particular SU utterance."; [Col. 2, ln. 9-12] e.g., “According to another illustrative aspect, the SU component employs at least one neural network to map a particular PDA utterance (along with other context-based feature values) to a particular SU utterance.”; Examiner notes that a “SU utterance” in [Col. 2, ln. 9-13] reads on a “user input” in claim, and a “PDA utterance” in [Col. 2, ln. 9-13] reads on “context information” in claim).
	Sarikaya does not explicitly teach: the user input being correlated to a tuple.
	However, Galley teaches: the user input being correlated to a tuple ([0005] e.g., “A user interface device receives a user generated message associated with a current conversation. A response generation engine accesses conversational context data corresponding to the user generated message from a set of context data sources associated with the user. The response generation engine is trained on a plurality of context-message-response n-tuples extracted from at least one source of conversational data. The response generation engine generates a context-sensitive response to the user generated message based on the conversational context data and the user generated message.” Examiner notes that context reads on correlated. Applicant disclose a tuple ("Movie", "Search", "Star Trek") as an example in [10019]. Galley teaches a context “Movie” -message “Search” -response “Star Trek” tuple).
Sarikaya and Galley are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya to incorporate the method of generating context-sensitive responses of Galley. The motivation/suggestion for doing this would be for the purpose of enabling improved user efficiency and accuracy of communication between users and computing devices and/or applications utilizing the response generation system (Galley [0035] “This response generation engine enables improved user efficiency and accuracy of communication between users and computing devices and/or applications utilizing the response generation system.”).

Regarding claim 2, Sarikaya in view of Galley teaches: The computer-implemented method of claim 1. Sarikaya further teaches: comprising applying the RNN model for ([Col. 8, ln. 7-11] e.g., "In brief, the PDA component 104 is expected to make the same inferences that it would upon interacting with a human being (where, for example, the PDA component 104 is expected to infer what task the user is attempting to complete based on the user's utterances)" [Col. 8, ln. 37-41] “the SU learning component 116 can use a machine-learning technique to update the weighting values of a neural network, where those weighting values collectively constitute an SU-analysis component.”; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).

(Currently Amended) Regarding claim 4, Sarikaya in view of Galley teaches: The computer-implemented method of claim 2.
	Sarikaya further teaches: wherein the prediction predicts the user input without any hardcoded rules or templates for input generation or a human interaction ([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).  

(Currently Amended) Regarding claim 5, Sarikaya in view of Galley teaches: The computer-implemented method of claim 1. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col. 5, ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”),
	wherein, based on the learned correlation, predicting the valid user input ([Col. 10, ln. 8-18] e.g., “as input, the neural network 302 receives a textual representation of a PDA utterance together with other context-based feature values described above, which collectively constitute the input parameter information. As output, the neural network 302 provides a text-based SU utterance. For example, assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the neural network 302 might map this input parameter information into the SU utterance, “I am flying to Boston, via Logan Airport.”” [Col. 5, ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104." Examiner nots that the neural network outputs “predicts” a text-based SU utterance “valid user input” as Applicant discloses “[f]or example, if a weather application on a mobile phone can only receive inputs of "CITY, STATE", a valid input would be a city name like "New York", rather than a fruit name such as "Banana".” in [0022].) 

Regarding claim 6, Sarikaya in view of Galley teaches: The computer-implemented method of claim 2. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).

(Currently Amended) Regarding claim 8, Sarikaya teaches: A computer program product, the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform ([Col. 35, ln. 4-8] e.g., "According to a twentieth aspect, a computer-readable storage medium is described for storing computer-readable instructions, the computer-readable instructions, when executed by one or more processor devices, performing a method by a simulated user (SU) component.") of claim 1, and is similarly analyzed.

Regarding claim 9, the claim recites the computer program product of claim 2, and is similarly analyzed. 

Regarding claim 10, Sarikaya in view of Galley teaches: The computer program product of claim 9. Sarikaya further teaches: wherein the prediction predicts the user input without a human interaction ([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).

Regarding claim 12, the claim recites the computer program product of claim 6, and is similarly analyzed. 

Regarding claim 13, Sarikaya in view of Galley teaches: The computer program product of claim 10. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”)).  

(Currently Amended) Regarding claim 14, Sarikaya teaches: A system, said system comprising: a processor; and a memory, the memory storing instructions to cause the processor ([Col. 31, ln. 29-33] e.g., "The computing functionality 1802 may perform any of the functions described above when the hardware processor device(s) 1804 carry out computer-readable instructions stored in any storage resource or combination of storage resources.") of claim 1, and is similarly analyzed.

Regarding claim 15, the claim recites the computer program product of claim 2, and is similarly analyzed. 

Regarding claim 16, the claim recites the computer program product of claim 10, and is similarly analyzed. 

Regarding claim 18, the claim recites the computer program product of claim 6, and is similarly analyzed. 

Regarding claim 19, Sarikaya in view of Galley teaches: The system of claim 16,. Sarikaya further teaches: wherein the RNN model learns a correlation between the context information and the user input ([Col., ln. 31-38] e.g., "The scenario-selecting component 118 also chooses a user type. Each user type correlates with a different type of user behavior to be simulated by the SU component 106, within the limited scope of the ensuing dialog. For example, one user type can approximate the behavior of real users who interact with the PDA component 104 in an ideal manner, e.g., by providing expected and unambiguous utterances in response to prompts by the PDA component 104."; [Col. 11, ln. 36 – Col. 13, ln. 37] “The neural network 302 includes at least three parts (502, 504, 506) which perform different respective main functions. A first part 502 begins by expressing the tokens (e.g., words) associated with the input parameter information… the second part 504 generates the state vectors… using a recurrent neural network (RNN)… The third part 506 of the neural network 302 optionally transforms the state vectors… into a collection of output values… In another implementation, the third part 506 can correspond to another RNN having any configuration (examples of which are provided below), and/or any other type of neural network.”).  

Claim(s) 3, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of Galley, and further in view of Krishnan et al. (US 10127234 B1, hereinafter Krishnan).

(Currently Amended) Regarding claim 3, Sarikaya in view of Galley teaches: The computer-implemented method of claim 2. Sarikaya further teaches: wherein the prediction predicts the user input without a human interaction for input generation ([Col. 10, ln. 32-53] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance. For example, again assume that the input PDA utterance is, “What is the destination of your flight?” One particular manifestation of the first neural network 402 might map this input parameter information into a high-level representation of the action to be taken, such as “arrival=BOS,” meaning that the arrival destination is Logan International Airport in Boston (BOS), MA. The second neural network 404 then maps “arrival=BOS” into the natural language expression, “I am flying to Boston, via Logan Airport.”).
However, Sarikaya in view of Galley does not explicitly teach: wherein the prediction predicts [the user input] without [both of a human interaction and] any hardcoded rules or templates.  
	Krishnan teaches: wherein the prediction predicts [the user input] without [both of a human interaction and] any hardcoded rules or templates ([Col. 9, ln. 1-8] e.g., "The file system service comprising intelligent file system manager (IFSM) 150 may enable easy-to-use file systems to be set up on behalf of various clients, such that individual objects of the file systems may be transparently moved between SDGs in accordance with various optimization criteria and/or machine learning (ML) predictions without requiring explicit instructions or guidance from the clients as to when or where a given object should be moved." Examiner notes that “explicit instructions or guidance from the clients” is mapped to “hardcoded rules”, and “predicts the user input without a human interaction for input generation” is taught by Sarikaya in [Col. 10, ln. 32-53]).  
Sarikaya, Galley, and Krishnan are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya in view of Galley to incorporate the method of predictions without requiring explicit instructions or guidance from the clients of Krishnan. The motivation/suggestion for doing this would be for the purpose to generate a recommendation to transfer a file system object proactively from one storage device (Krishnan, [Abstract] "Predictions obtained from the model are used to generate a recommendation to transfer a file system object proactively from one storage device group of the service to another.").

Regarding claim 11, Sarikaya in view of Galley teaches: The computer program product of claim 9.
	Sarikaya further teaches: wherein the prediction predicts the user input for input generation ([Col. 10, ln. 32-44] e.g., "FIG. 4 shows another implementation of the action-determining component 202. In this implementation, the action-determining component 202 uses two or more deep-learning neural networks, arranged in series, to map input parameter information into an SU utterance. That is, as input, a first neural network 402 receives a text-based representation of a PDA utterance together with other context-based feature values described above, which collectively constitutes the input parameter information. The first neural network 402 maps the input parameter information into a representation of a high-level action to be taken. A second neural network 404 then maps the representation of the high-level action to be taken into an SU utterance.).
However, Sarikaya in view of Galley does not explicitly teach: the prediction [predicts the user input] without any hardcoded rules or templates.  
	Krishnan teaches: the prediction [predicts the user input] without any hardcoded rules or templates ([Col. 9, ln. 1-8] e.g., "The file system service comprising intelligent file system manager (IFSM) 150 may enable easy-to-use file systems to be set up on behalf of various clients, such that individual objects of the file systems may be transparently moved between SDGs in accordance with various optimization criteria and/or machine learning (ML) predictions without requiring explicit instructions or guidance from the clients as to when or where a given object should be moved." Examiner notes that “explicit instructions or guidance from the clients” is mapped to “hardcoded rules”, and “predicts the user input” is taught by Sarikaya in [Col. 10, ln. 32-44]).  
Sarikaya, Galley, and Krishnan are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya in view of Galley to incorporate the method of predictions without requiring explicit instructions or guidance from the clients of Krishnan. The motivation/suggestion for doing this would be for the purpose to generate a recommendation to transfer a file system object proactively from one storage device group of the service to another by predictions. (Krishnan, [Abstract] "Predictions obtained from the model are used to generate a recommendation to transfer a file system object proactively from one storage device group of the service to another.").

Regarding claim 17, the claim recites the computer program product of claim 11, and is similarly analyzed. 

Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya in view of Galley, and further in view of Mukherjee et al. (US 2018/0018741 A1, hereinafter Mukherjee).

Regarding claim 7, Sarikaya in view of Galley teaches: The computer-implemented method of claim 1.
	However, Sarikaya in view of Galley does not explicitly teach: embodied in a cloud-computing environment.
	Mukherjee teaches: embodied in a cloud-computing environment ([0039] e.g., "In various embodiments, one or more cloud computing environments are used to create, and/or deploy, and/or operate an application that can be any form of cloud computing environment").
Sarikaya, Galley, and Mukherjee are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya in view of Galley to incorporate the method of using historical data of Mukherjee The motivation/suggestion for doing this would be for the purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form. (Mukherjee [0007] e.g., "The purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form.").

Regarding claim 20, Sarikaya in view of Galley teaches: The system of claim 15.

	Mukherjee teaches: embodied in a cloud-computing environment ([0039] e.g., "In various embodiments, one or more cloud computing environments are used to create, and/or deploy, and/or operate an application that can be any form of cloud computing environment").
Sarikaya, Galley, and Mukherjee are analogous art because they are in the same field of endeavor of machine learning. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Sarikaya in view of Galley to incorporate the method of using historical data of Mukherjee The motivation/suggestion for doing this would be for the purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form. (Mukherjee [0007] e.g., "The purpose of generating the candidate functions is to find an acceptable candidate function for each data field of the new form.").

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached at (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2126
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126